Citation Nr: 0700130	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of 
poliomyelitis.


REPRESENTATION

Appellant represented by:	George H. Cate, Jr., Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The Board last denied reopening the veteran's claim for 
service connection for residuals of poliomyelitis in a 
September 1993 decision.  The Court of Appeals for Veteran's 
Claims (then Court of Veterans Appeals) affirmed the 
September 1993 Board decision in April 1995.  Thus the 
Board's September 1993 decision is final.

2.  The evidence submitted subsequent to September 1993 in 
support of the veteran's claim to reopen is cumulative.


CONCLUSIONS OF LAW

1.  The September 1993 Board decision that denied reopening 
the veteran's claim for service connection for residuals of 
poliomyelitis is final.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for residuals of 
poliomyelitis is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The veteran's claim has been previously denied by the Board 
multiple times, the last one in September 1993.  Thus the 
veteran's claim is one to reopen for service connection for 
residuals of poliomyelitis.  During the pendency of this 
appeal, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established additional requirements with 
respect to the content of notice for reopening claims.  The 
Court held that, in the context of a claim to reopen a 
previously and finally disallowed claim, VA must notify the 
claimant of the evidence and information that is necessary to 
reopen the claim as well as the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  Id.  In order to 
satisfy this requirement, the Secretary is required to "look 
at the bases for the denial in the prior decision and . . . 
[provide] a notice letter that describes what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  Id.  

In the present case, notice was provided to the veteran in 
October 2002, prior to the initial AOJ decision on his claim 
to reopen.  This notice was deficient in that (1) it failed 
to provide notice to the veteran of the fourth Pelegrini II 
element and (2) it failed to provide notice of what evidence 
would be considered new and material to sufficiently reopen 
the veteran's claim for service connection.  Although these 
deficiencies have not been corrected in one single letter, 
the Board finds that the record clearly indicates the veteran 
has in fact been notified of these notice requirements.

The veteran requested multiple hearings in the processing of 
his claim.  A hearing was held in September 2002.  A second 
hearing was to be held in September 2004, but after a 
prehearing conference with a Decision Review Officer (DRO), 
the hearing was not conducted.  The DRO, however, issued a 
report regarding the conference.  In that report, the DRO 
indicated that he discussed with the veteran and his 
representative the evidence already of record and the 
evidence needed to support the veteran's claim.  He stated 
that they discussed at some length the concept of new and 
material evidence as it relates to the veteran's claim.  Thus 
the veteran has actual knowledge that he should submit any 
evidence in his possession that supports his claim and of 
what evidence constitutes new and material evidence relating 
to his claim based upon these reported discussions.  

Furthermore, the February 2003 rating decision and the 
October 2004 Statement of the Case clearly set forth the 
basis for the previous denials of the veteran's claim and 
what element is lacking to substantiate his claim.  They also 
provide the veteran with information as to what evidence 
would be sufficient to reopen his claim.  In other words, 
these documents clearly tell the veteran the basis for the 
previous denial.  

The veteran's claim was readjudicated in a December 2004 
Supplemental Statement of the Case prior to its submission to 
the Board.  Thus the Board finds that the deficiencies of the 
October 2002 notice have been cured and the timely nature of 
that notice is nonprejudicial error as the veteran has been 
afforded appropriate notice and subsequent adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the veteran has not 
identified any treatment records, either VA or non-VA, in 
support of his claim.  Although the veteran submitted 
multiple statements from private physicians, he did not 
provide releases for VA to obtain any treatment records 
although asked to do so.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional information not already considered.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2006).  Since, 
as shown below, the veteran has failed to submit new and 
material evidence to reopen his claim for service connection 
for residuals of poliomyelitis, VA was not obligated to 
provide him with a medical examination.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

In a decision issued in September 1993, the Board last denied 
reopening the veteran's claim for service connection for 
residuals of poliomyelitis.  This decision became final 
September 8, 1993, and the Chairman of the Board has not 
ordered reconsideration of this decision to date.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2006).  
In addition, the Board's decision was affirmed by the United 
States Court of Veterans Claims (presently the United States 
Court of Appeals for Veterans Claims) in April 1995.

In April 2002, the RO received what appears to be a claim to 
reopen for service connection for residuals of poliomyelitis.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Since the September 1993 Board decision, the veteran has 
submitted the following evidence in support of his claim:  
statement from Dr. Peach dated in March 2001; statement from 
Dr. Allen dated in December 2001; statement from Dr. Dyer 
dated in November 2001; statement from Mr. [redacted] dated in 
November 2001; statement from Dr. Holland dated in December 
2002; two statements from Dr. Perry dated in January 2002 and 
November 2002; the veteran's own statements and testimony at 
two hearings held in September 2002 and June 2005; and the 
testimony of [redacted] at the Board hearing held in June 
2005.  The Board finds that none of this evidence is new and 
material.  Rather it is cumulative and redundant of the 
evidence of record at the time of the last final denial in 
September 1993.  In addition, this evidence fails to raise a 
reasonable possibility of substantiating the claim.

The veteran has periodically sought to establish service 
connection for the residuals of poliomyelitis since November 
1952.  His claim has been denied multiple times by the Board.  
The veteran contended at the June 2005 Board hearing that his 
current theory of entitlement has not been understood 
correctly and thus has not been adjudicated properly by 
either the RO or the Board.  After reviewing the Board's 1993 
decision, however, the Board finds that the veteran's current 
theory of entitlement was clearly considered in that decision 
and was rejected as a means of reopening his claim as he 
continued to fail to submit new and material evidence to 
support it.

In synopsis, the veteran contends that he became sick during 
his military service while he was in Korea due to exposure to 
cold weather while conducting guard duty.  Then, on his way 
home from Korea, he became sick on board the transport ship 
and was treated in sick bay for three days.  He claims that, 
after his discharge from service, he continued to be in poor 
health, having multiple upper respiratory infections and 
suffering from fatigue such that he was in a "debilitated 
state."  In October 1952, the veteran collapsed at work and 
was taken to a private hospital where he was diagnosed to 
have poliomyelitis which caused paralysis of his lower 
extremities.  The veteran contends that his debilitated state 
at the time he contracted the poliomyelitis virus began in 
service and caused him to have a more severe response to the 
poliomyelitis than he would have had he not been in a 
debilitated state at the time he was infected.  Thus, the 
veteran blames the paralysis of his lower extremities on this 
debilitated state, claiming that but for this debilitated 
state, he would not have been paralyzed.  

In support of his claim, the veteran has submitted multiple 
statements from various doctors and experts since 1973.  
Although not all, some of these doctors' and experts' 
statements submitted prior to September 1993 have supported 
the veteran's contention that he suffered the more severe 
form of poliomyelitis (paralyzing) due to his "debilitated 
state" in 1952.  In addition, the veteran previously 
submitted copies of studies supporting a link between fatigue 
and illness and patients who suffer paralysis from 
poliomyelitis.  All this was previously considered by the 
Board in its 1993 decision, (affirmed by the Court in 1995).  
The new doctors' and experts' statements that the veteran has 
submitted simply continue to support his contention of a link 
between his "debilitating state" and the paralysis he 
suffered from the poliomyelitis.  In that respect, these 
doctors' and experts' statements are not new as they are 
cumulative and redundant, as evidence of this "link" has 
already been considered in the previous Board decisions.

Furthermore, these doctors' and experts' statements are based 
upon the premise that the veteran was in a "debilitating 
state" that started in service and continued throughout the 
rest of 1952 until October when the veteran contracted 
poliomyelitis.  Whether the veteran was in a "debilitating 
state," however, is the issue in this case and the lack of 
evidence thereof is the reason for the continued denial of 
the veteran's claim.  These doctors and experts have not 
pointed to any clinical evidence to support their statements 
that the veteran was in a "debilitated state" starting in 
service and leading up to October 1952 because there is none.  
There are no service medical records reporting the veteran 
was in a "debilitated state" during his service or at the 
time of his separation examination.  Furthermore there is no 
medical evidence between May 1952 and October 1952 that the 
veteran was in a "debilitated state" due to any illness 
contracted in service.  In fact, the veteran has denied that 
he sought any medical treatment during this period for his 
claimed illness.  (See September 2002 hearing transcript, p. 
9.)  Thus, these doctors' and experts' statements are not 
based upon sound medical evidence, but on the statements of 
the veteran and others that have been previously considered.  
These medical statements are, therefore, not competent 
medical evidence as they are based upon an unproven premise.  
Thus, they fail to raise a reasonable possibility of 
substantiating the veteran's claim.

The only evidence the veteran has submitted with his current 
claim regarding his "debilitated state" in and after 
service is the testimony of [redacted] at the June 2005 
Board hearing.  Mr. [redacted] testified that he knew the 
veteran well during their service as they entered service on 
the same day and served in the same company.  He testified 
that he knew the veteran was sick while in Korea as he drove 
him to sick call.  He also testified that he recalled that 
the veteran was sick onboard the transport ship that brought 
them back to the States and that he was in sickbay.  This 
evidence, however, is not new.  A statement from Mr. [redacted] 
was submitted in support of the veteran's claim in May 1980 
in which he basically states the same information.  Thus Mr. 
[redacted]'s testimony is not new and material evidence to 
support reopening the veteran's claim.

Finally the veteran's statements and testimony are not new.  
The veteran has promoted the same facts and theories of 
entitlement for many years and many times to the Board.  

For the foregoing reasons, the Board finds that the veteran 
has failed to submit new and material evidence to reopen his 
claim for service connection for residuals of poliomyelitis.  
His appeal must, therefore, be denied. 









ORDER

New and material evidence having not been submitted, the 
veteran's claim for service connection for residuals of 
poliomyelitis is not reopened, and the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


